UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1604



MICHAEL W. MCRAE,

                                               Plaintiff - Appellant,

          versus


STATE OF MARYLAND; DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES; DEPARTMENT OF
PERSONNEL; MARYLAND CLASSIFIED EMPLOYEE’S
ASSOCIATION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-1648-S)


Submitted:   October 10, 2002              Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael W. McRae appeals the district court’s order dismissing

his employment discrimination complaint.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See McRae v. Maryland, No. CA-02-1648-S (D. Md. May 10,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2